Case 2:20-cv-09091-PA-AS Document 63 Filed 08/23/21 Page 1 of 9 Page ID #:3045



1    Rollin Ransom (State Bar No. 196126)
     rransom@sidley.com
2    Lauren M. De Lilly (State Bar No. 301503)
     ldelilly@sidley.com
3    Paula Salazar (State Bar No. 327349)
     psalazar@sidley.com
4    SIDLEY AUSTIN LLP
     555 West Fifth Street, Suite-4000
5    Los Angeles, CA 90013
     Telephone: (213) 896-6000
6    Facsimile: (213) 896-6600
7    Attorneys for Defendant Thrive
     Causemetics, Inc.
8
9
10                             UNITED STATES DISTRICT COURT

11                            CENTRAL DISTRICT OF CALIFORNIA

12
13   THRIVE NATURAL CARE, INC.                   Case No. 2:20-cv-9091-PA-AS

14               Plaintiff,                      DECLARATION OF LAUREN M.
                                                 DE LILLY IN SUPPORT OF
15         v.                                    DEFENDANT THRIVE
                                                 CAUSEMETICS, INC.’S
16   THRIVE CAUSEMETICS, INC.,                   OPPOSITION TO PLAINTIFF’S
                                                 MOTION FOR PARTIAL
17               Defendant.                      SUMMARY JUDGMENT

18
19
20
21
22
23
24
25
26
27
28

     DECLARATION OF LAUREN M. DE LILLY IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
         INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 63 Filed 08/23/21 Page 2 of 9 Page ID #:3046



1                       DECLARATION OF LAUREN M. DE LILLY
2          I, Lauren M. De Lilly, declare and state as follows:
3    I am an attorney at law licensed to practice before all of the Courts of the State of
4    California and admitted to practice in this District. I am an associate at the law firm of
5    Sidley Austin LLP, counsel of record for Defendant Thrive Causemetics, Inc. (“TCI”)
6    in this action. I submit this declaration in support of TCI’s Opposition to Plaintiff
7    Thrive Natural Care, Inc.’s (“Plaintiff”) Motion for Partial Summary Judgment (ECF
8    No. 40). I have personal knowledge of the following facts and, if called and sworn as
9    a witness, could and would competently testify thereto.
10         1.     Attached hereto as Exhibit 1 is a true and correct copy of excerpts from
11   the certified reporter’s transcript of the deposition of Alexander McIntosh taken on
12   July 30, 2021.
13         2.     Attached hereto as Exhibit 2 is a true and correct copy of a document
14   produced by Plaintiff in this action and Bates numbered TNC00143-TNC00144.
15         3.     Attached hereto as Exhibit 3 is a true and correct copy of excerpts from
16   the certified reporter’s transcript of the deposition of Plaintiff Thrive Natural Care,
17   Inc. taken on July 23, 2021.
18         4.     Attached hereto as Exhibit 4 is a true and correct copy of a document
19   produced by Plaintiff in this action and Bates numbered TNC00391-TNC00399.
20         5.     Attached hereto as Exhibit 5 is a true and correct copy of a document
21   produced by Plaintiff in this action and Bates numbered TNC00556-TNC00597.
22         6.     Attached hereto as Exhibit 6 is a true and correct copy of a document
23   produced by Plaintiff in this action and Bates numbered TNC00294-U-TNC00295-U.
24         7.     Attached hereto as Exhibit 7 is a true and correct copy of a document
25   produced by Plaintiff in this action and Bates numbered TNC00130-U-TNC00131-U.
26         8.     Attached hereto as Exhibit 8 is a true and correct copy of a document
27   produced by Plaintiff in this action and Bates numbered TNC01398-TNC01400.
28         9.     Attached hereto as Exhibit 9 is a true and correct copy of excerpts of a
                                              -2-
     DECLARATION OF LAUREN M. DE LILLY IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
         INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 63 Filed 08/23/21 Page 3 of 9 Page ID #:3047



1    document produced by Plaintiff in this action and Bates numbered TNC01282-
2    TNC01299.
3          10.      Attached hereto as Exhibit 10 is a true and correct copy of the Statement
4    of Use filed by Plaintiff with the United States Patent and Trademark Office on
5    October 4, 2013 regarding U.S. Application Serial No. 85726058.
6          11.      Attached hereto as Exhibit 11 is a true and correct copy of U.S.
7    Trademark Application Serial No. 85726058 for the THRIVE mark, dated September
8    11, 2012.
9          12.      Attached hereto as Exhibit 12 is a true and correct copy of a document
10   produced by Plaintiff in this action and Bates numbered TNC01196-TNC01197.
11         13.      Attached hereto as Exhibit 13 is a true and correct copy of excerpts from
12   the certified reporter’s transcript of the deposition of Ecomundi Ventures, LLC taken
13   on July 30, 2021.
14         14.      Attached hereto as Exhibit 14 is a true and correct copy of the United
15   States Patent and Trademark Office’s November 5, 2013 Office Action completing
16   Plaintiff’s Request to Divide U.S. Trademark Application Serial No. 85726058,
17   available at
18   https://tsdr.uspto.gov/documentviewer?caseId=sn85726058&docId=OOA2013110510
19   2815#docIndex=17&page=1, which I downloaded from the United States Patent and
20   Trademark Office official website on August 17, 2021.
21         15.      Attached hereto as Exhibit 15 is a true and correct copy of the Collins
22   English Dictionary’s definition and meaning of “Thrive,” available at
23   https://www.collinsdictionary.com/us/dictionary/english/thrive, last visited on August
24   20, 2021, and downloaded by Amanda Gonzales, a paralegal at Sidley Austin LLP, at
25   my request, direction, and supervision.
26         16.      Attached hereto as Exhibit 16 is a true and correct copy of Plaintiff’s
27   Request to Divide U.S. Trademark Application Serial No. 85726058, available at
28   https://tsdr.uspto.gov/documentviewer?caseId=sn85726058&docId=ALW201311060
                                             -3-
     DECLARATION OF LAUREN M. DE LILLY IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
            INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 63 Filed 08/23/21 Page 4 of 9 Page ID #:3048



1    60437#docIndex=18&page=1, which I downloaded from the United States Patent and
2    Trademark Office official website on August 23, 2021.
3            17.   Attached hereto as Exhibit 17 is a true and correct copy of a document
4    produced by Plaintiff in this action and Bates numbered TNC00831.
5            18.   Attached hereto as Exhibit 18 is a true and correct copy of a document
6    produced by Plaintiff in this action and Bates numbered TNC00819.
7            19.   Attached hereto as Exhibit 19 is a true and correct copy of a document
8    produced by Plaintiff in this action and Bates numbered TNC00830.
9            20.   Attached hereto as Exhibit 20 is a true and correct copy of a document
10   produced by Plaintiff in this action and Bates numbered TNC01208.
11           21.   Attached hereto as Exhibit 21 is a true and correct copy of a document
12   produced by Plaintiff in this action and Bates numbered TNC01160-TNC01161.
13           22.   Attached hereto as Exhibit 22 is a true and correct copy of true and
14   correct copy of Exhibit 54 to the deposition of Plaintiff, taken on July 23, 2021.
15           23.   On August 19, 2021, at my request, direction, and supervision, Jennifer
16   Sunga, a practice support assistant at Sidley Austin LLP, visited Plaintiff’s official
17   Facebook and Instagram social media accounts, and downloaded portable document
18   format (“PDF”) copies of the accounts’ homepages, as follows:
19                 a.    Attached hereto as Exhibit 23 is a true and correct copy of a
20   printout of Plaintiff’s official Facebook account homepage, available at
21   https://www.facebook.com/thrivenaturalcare/about, and last visited on August 19,
22   2021.
23                 b.    Attached hereto as Exhibit 24 is a true and correct copy of a
24   printout of Plaintiff’s official Instagram account homepage, available at
25   https://www.instagram.com/thrivenaturalcare/, and last visited on August 19, 2021.
26           24.   On August 18, 2021, at my request, direction, and supervision, Amanda
27   Gonzales, a paralegal at Sidley Austin LLP, visited Plaintiff’s official website
28   thrivecare.co, and downloaded PDF copies of several webpages from the website, as
                                            -4-
     DECLARATION OF LAUREN M. DE LILLY IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
            INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 63 Filed 08/23/21 Page 5 of 9 Page ID #:3049



1    follows:
2                 a.     Attached hereto as Exhibit 25 is a true and correct copy of the
3    “Superplant Skincare” webpage from Plaintiff’s official website thrivecare.co,
4    available at https://thrivecare.co/pages/superplant-
5    skincare?_pos=1&_sid=aaf16662e&_ss=r, and last visited on August 18, 2021.
6                 b.     Attached hereto as Exhibit 26 is a true and correct copy of the
7    “Regenerative Mission” webpage from Plaintiff’s official website thrivecare.co,
8    available at https://thrivecare.co/pages/regenerative-
9    mission?_pos=1&_sid=bf8209e13&_ss=r, and last visited on August 18, 2021.
10                c.     Attached hereto as Exhibit 27 is a true and correct copy of the
11   product detail webpage for the product Daily Defense Sunscreen Balm (Mineral SPF
12   30) from Plaintiff’s official website thrivecare.co, available at
13   https://thrivecare.co/collections/all/products/daily-defense-sunscreen-balm-with-spf,
14   and last visited on August 18, 2021.
15                d.     Attached hereto as Exhibit 28 is a true and correct copy of the
16   product detail webpage for the product Face Wash from Plaintiff’s official website
17   thrivecare.co, available at https://thrivecare.co/collections/all/products/face-wash, and
18   last visited on August 18, 2021.
19                e.     Attached hereto as Exhibit 29 is a true and correct copy of the
20   product detail webpage for the product Energy Scrub from Plaintiff’s official website
21   thrivecare.co, available at https://thrivecare.co/collections/all/products/thrive-natural-
22   face-scrub, and last visited on August 18, 2021.
23                f.     Attached hereto as Exhibit 30 is a true and correct copy of the
24   product detail webpage for the product Shave Oil from Plaintiff’s official website
25   thrivecare.co, available at https://thrivecare.co/collections/all/products/shave-oil-1,
26   and last visited on August 18, 2021.
27         25.    Attached hereto as Exhibit 31 is a true and correct copy of an article
28   published in the San Francisco Busines Times, Can Amazon lift sales at this S.F.
                                              -5-
     DECLARATION OF LAUREN M. DE LILLY IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
            INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 63 Filed 08/23/21 Page 6 of 9 Page ID #:3050



1    skincare business by $1 million?, available at
2    https://www.bizjournals.com/sanfrancisco/news/2017/09/21/amazon-small-business-
3    skincare-san-francisco.html?s=print, last visited on August 22, 2021, and downloaded
4    by Amanda Gonzales, a paralegal at Sidley Austin LLP, at my request, direction, and
5    supervision.
6          26.      Attached hereto as Exhibit 32 is a true and correct copy of an article
7    published in Reuters, Support the Evolution of Men's Shave and Skin Care, available
8    at https://www.prnewswire.com/news-releases/support-the-evolution-of-mens-shave-
9    and-skin-care-300062096.html, last visited on August 22, 2021, and downloaded by
10   Amanda Gonzales, a paralegal at Sidley Austin LLP, at my request, direction, and
11   supervision.
12         27.      Attached hereto as Exhibit 33 is a true and correct copy of an article
13   published in the San Francisco Business Times, S.F. skincare startup to get bump
14   from Amazon, available at
15   https://www.bizjournals.com/sanfrancisco/news/2017/09/28/skincare-startup-thrive-
16   nature-care-amazon-amzn.html?s=print, last visited on August 22, 2021, and
17   downloaded by Amanda Gonzales, a paralegal at Sidley Austin LLP, at my request,
18   direction, and supervision.
19         28.      On August 22, 2021, I visited the United States Patent and Trademark
20   Office’s official website, queried the Trademark Electronic Search System database
21   for the search term “thrive*,” plural and singular, live results only, and downloaded
22   the query results to a PDF. Attached hereto as Exhibit 34 is a true and correct copy of
23   the query results, available at
24   https://tmsearch.uspto.gov/bin/showfield?f=toc&state=4807%3A4eetwp.1.1&p_searc
25   h=searchss&p_L=50&BackReference=&p_plural=yes&p_s_PARA1=live&p_tagrepl
26   %7E%3A=PARA1%24LD&expr=PARA1+AND+PARA2&p_s_PARA2=thrive*&p_
27   tagrepl%7E%3A=PARA2%24COMB&p_op_ALL=AND&a_default=search&a_searc
28   h=Submit+Query&a_search=Submit+Query, and last visited on August 22, 2021.
                                       -6-
     DECLARATION OF LAUREN M. DE LILLY IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
            INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 63 Filed 08/23/21 Page 7 of 9 Page ID #:3051



1    The query results include the following registrations related to personal care products
2    or services:
3
4         MARK          REGISTRATION    OWNER                    INCLUDED GOODS
                         /APPLICATION                              OR SERVICES
5                           NUMBER
6     THRIVE            Reg. Nos.     Ashford Point             Therapeutic cold therapy
                        5,954,818 and LLC                       packs; therapeutic hot
7                       5,583,803                               therapy packs; first aid
8                                                               kits
      THRIVE            Reg. No. 6,039,529 Thrive               Online retail store
9     MARKET                               Market, Inc.         services featuring bath,
10                                                              beauty and body products
      ITHRIVEX          Reg. No. 4,744,731 I25X, LLC            Body cream; hand cream;
11                                                              non−medicated skin care
12                                                              creams and lotions; skin
                                                                creams
13    THRIVE and        Reg. No. 5,772,374 Le-Vel               Topical patches featuring
14    Design                               Brands, LLC          vitamin, mineral, plant
                                                                extract, antioxidant,
15                                                              enzyme, probiotic, and
16                                                              amino acid preparations
                                                                used for general health
17                                                              and wellness
18    SURTHRIVAL        Reg. No. 4,532,116 Surthrival           Essential oils for personal
                                           LLC                  use; natural essential oils;
19
                                                                non-medicated serums for
20                                                              use on skin, gums, and
                                                                lips
21
      THRIVE and        Reg. No. 5,436,898 California           Dietetic foods adapted for
22    Design                               Marketing            medical purposes
                                           Services, LLC
23
      THRIVE            Reg. No. 4,269,338 Thrive Frozen Frozen nutritional
24                                         Nutrition, Inc. supplements
25    BIOTHRIVE         Reg. No. 5,134,479 Garth Fisher    Medicinal spa services,
                                                           namely, minimally and
26                                                         non-invasive cosmetic and
27                                                         body fitness therapies

28
                                               -7-
     DECLARATION OF LAUREN M. DE LILLY IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
            INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 63 Filed 08/23/21 Page 8 of 9 Page ID #:3052



1    NAKED +             Reg. No. 5,285,889 Naked +             Face oils; facial oils; body
2    THRIVING                               Thriving LLC        and beauty care cosmetics
     EAT. DRINK.         Reg. No. 4,696,755 The Wakaya          Apothecary products,
3    THRIVE.                                Group, LP           namely, non-medicated
4                                                               sea salt for use as bath
                                                                salts; non-medicated skin
5    SIMPLY-             Reg. No. 5,562,806 Simplythrive        Online ordering services
6    THRIVE                                 LLC                 featuring toiletries and
                                                                fragrances
7
8          29.    On August 23, 2021, at my request, direction, and supervision, Paula
9    Salazar, an associate at Sidley Austin LLP, visited several third party websites, and
10   downloaded PDF copies of several webpages from those websites, as follows:
11                a.    Attached hereto as Exhibit 35 is a true and correct copy of a
12   webpage for Wakaya Perfection Fijian Kosher Sea Salt, from the website of third
13   party The Wakaya Group, available at
14   https://thewakayagroup.com/collections/wakaya-perfection-fijian-kosher-sea-
15   salt/products/wakaya-perfection-fijian-kosher-sea-salt-10-2-oz, and last visited on
16   August 23, 2021.
17                b.    Attached hereto as Exhibit 36 is a true and correct copy of an
18   Amazon.com webpage for Thrive therapeutic cold therapy packs, therapeutic hot
19   therapy packs, and first aid kits from Ashford Point LLC, available at
20   https://www.amazon.com/stores/Thrive/page/DDA3B2D0-2E6A-4967-AD0A-
21   3B620F619801?ref_=ast_bln, and last visited on August 23, 2021.
22                c.    Attached hereto as Exhibit 37 is a true and correct copy of the
23   home webpage from the website of third party Naked + Thriving LLC, available at
24   https://www.nakedandthriving.com, and last visited on August 23, 2021.
25                d.    Attached hereto as Exhibit 38 is a true and correct copy of the
26   ithriveX performance collections webpage from the website of third party I25X, LLC,
27   available at https://ithrivex.com/collections/ithrivex-performance, and last visited on
28   August 23, 2021.
                                                -8-
     DECLARATION OF LAUREN M. DE LILLY IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
            INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
Case 2:20-cv-09091-PA-AS Document 63 Filed 08/23/21 Page 9 of 9 Page ID #:3053



1                 e.    Attached hereto as Exhibit 39 is a true and correct copy of the
2    home webpage from the website of third party Surthrival LLC, available at
3    https://www.surthrival.com, and last visited on August 23, 2021.
4                 f.    Attached hereto as Exhibit 40 is a true and correct copy of the
5    skincare webpage from the website of third party Thrive Market, Inc., available at
6    https://thrivemarket.com/c/skincare, and last visited on August 23, 2021.
7                 g.    Attached hereto as Exhibit 41 is a true and correct copy of the
8    Thrive skin products webpage from the website of third party Le-Vel Brands, LLC,
9    available at https://le-vel.com/Products/THRIVE/SkinScrub, and last visited on
10   August 23, 2021.
11                h.    Attached hereto as Exhibit 42 is a true and correct copy of the
12   archived home webpage of Thrive Wellness Kitchen, available at
13   https://web.archive.org/web/20170730012703/https://www.thrivewellnesskitchen.org/
14   , and last visited on August 23, 2021.
15                i.    Attached hereto as Exhibit 43 is a true and correct copy of the
16   home webpage from the website of third party Simplythrive, LLC, available at
17   www.simplythrive.com, and last visited on August 23, 2021.
18         30.    Attached hereto as Exhibit 44 is a true and correct copy of a document
19   produced by Plaintiff in this action and Bates numbered TNC00822.
20         31.    Attached hereto as Exhibit 45 is a true and correct copy of excerpts from
21   Plaintiff’s Supplemental Responses to TCI’s First Set of Interrogatories, dated June
22   28, 2021.
23         I declare under penalty of perjury under the laws of the United States that the
24   above facts are true and correct, and that this declaration was executed this 23rd day
25   of August 2021, in Los Angeles, California.
26
27
28                                              Lauren M. De Lilly
                                               -9-
     DECLARATION OF LAUREN M. DE LILLY IN SUPPORT OF DEFENDANT THRIVE CAUSEMETICS,
            INC.’S OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
